UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4107



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JASON DAVID MITCHELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:06-cr-00627-GRA)


Submitted:   September 19, 2007       Decided:   September 27, 2007


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Rodney W. Richey, RICHEY AND RICHEY, Greenville, South Carolina,
for Appellant.   Maxwell B. Cauthen, III, OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jason David Mitchell pled guilty without a plea agreement

to one count of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2000) and 18 U.S.C.A. § 924(e)

(West 2000 & Supp. 2007).   Under the Armed Career Criminal Act, 18

U.S.C. § 924(e), Mitchell was sentenced to the statutorily mandated

minimum sentence of 180 months’ imprisonment plus three years of

supervised release.   Counsel has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious issues for appeal, but asserting that the district

court erred by imposing 180 months’ imprisonment.     Mitchell was

advised of his right to file a pro se supplemental brief, but has

not done so.   We affirm.

          Although Mitchell contends that his fifteen-year sentence

is unreasonable considering the circumstances of his offense, the

district court had no discretion to depart from the mandatory

minimum sentence under 18 U.S.C. § 924(e). See United States v.

Robinson, 404 F.3d 850, 862 (4th Cir. 2005).

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.     We therefore affirm

Mitchell’s conviction and sentence.      This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review. If Mitchell

requests that such a petition be filed, but counsel believes that


                               - 2 -
such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on Mitchell.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -